Citation Nr: 0322330	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-10 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a right leg 
condition.

5.  Entitlement to service connection for residuals of a 
fractured pelvis

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to May 1974, including service in the 
Republic of Vietnam from August 1968 to August 1969, from 
July 1970 to June 1971, and from June 1972 to June 1973.  The 
claimant also served with the West Virginia Army National 
Guard from September 1977 to September 10, 1989, and with the 
Army National Guard of the District of Columbia from August 
31, 1989, to April 23, 1991, including service in the 
Southwest Asia theater of operations from November 1990 to 
April 1991 during Desert Storm/Desert Shield.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1996 and 
April 2002 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The rating 
decision of October 1996 denied service connection for a back 
condition, a respiratory condition, a headache disorder, a 
right leg condition, residuals of a fractured pelvis, a 
hernia, a skin condition and ulcers, finding those claims not 
well grounded.  The record shows that the RO has issued 
Supplemental Statements of the Case addressing those issues 
on the merits.

The rating decision of April 2002 denied service connection 
for post-traumatic stress disorder (PTSD) and for 
schizophrenia.  In May 2002, the claimant submitted a Notice 
of Disagreement with the denial of his claims for service 
connection for PTSD and for schizophrenia.  With that 
document, he enclosed a copy of a Technical Information 
Bulletin from the State of Louisiana, dated September 21, 
1999, together with an incomplete VA PTSD Stressor 
Questionnaire.  A Statement of the Case was provided the 
claimant and his representative in January 2003.  No 
Substantive Appeal (VA Form 9) has been received from the 
claimant addressing the issue of service connection for PTSD 
or schizophrenia as of the date of this decision.  Those 
issues are not properly before the Board, and the Board 
limits its consideration herein to the issues set forth on 
the title page of this decision. 

The case was previously before the Board in June 1999, and 
was Remanded to the RO to afford the claimant a requested 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  That hearing has been held, and the 
transcript is a part of this record.

The case was previously before the Board in January 2000, and 
was Remanded to the RO to obtain verification of all periods 
of service, and to obtain service medical records of the 
claimant for all periods of active service.  That development 
has been completed to the greatest extent possible, and the 
case is now before the Board for further appellate 
consideration.  

During the pendency of this appeal, a rating decision of May 
2002 granted service connection for a postoperative right 
inguinal hernia scar, rated as noncompensably disabling, 
effective January 23, 1996.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of June 4, 2002.  That decision 
constitutes a full grant of the issue on appeal, and the 
claimant has not taken issue with any component of that 
decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
November 1, 2001, and by Board letter of March 24, 2003, both 
of which informed them of VA's duty to notify them of the 
information and evidence necessary to substantiate the claims 
and to assist them in obtaining all such evidence.  That 
letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on January 7, 2003, and a Supplemental 
Statement of the Case on May 30, 2002, which informed them of 
the issues on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to direct and presumptive service connection, the 
decisions reached, and the reasons and bases for those 
decisions.  That Statement of the Case and Supplemental 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  In 
addition, by letter of March 24, 2003, the Board notified the 
claimant and his representative of the pertinent law and 
regulations pertaining to presumptive service connection for 
undiagnosed illness due to Persian Gulf War service.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained all available service medical and 
personnel records of the claimant, as well as all private or 
VA medical evidence identified by the claimant.  The RO has 
further afforded the claimant a videoconference hearing in 
October 1999 before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claims.  In view of the extensive factual 
development in the case, as demonstrated by the Board's June 
1999 and January 2000 remands and the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating this appeal.  
For those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The claimant's service entrance examination is not 
available, and he is presumed to have been without defects at 
the time of service entry.  

3.  A chronic back disability was not clinically manifest 
during active duty, on service separation examination, during 
any applicable presumptive period, or at any time prior to an 
October 1992 on-the-job injury; traumatic back sprain,with 
early degenerative arthritis and residuals of a back injury 
sustained in an October 1992 on-the-job injury are not 
undiagnosed illnesses; and a back injury has not been linked 
or related to active service by competent medical evidence or 
opinion, but has been specifically attributed to his October 
1992 on-the-job injury.  

4.  A chronic respiratory condition was not shown during 
active duty, on service separation examination, or during any 
applicable presumptive period, VA examination in March 1997 
revealed normal chest X-rays and spirometry, and a chronic 
respiratory condition has not been clinically demonstrated or 
diagnosed; upper respiratory infections, with nasal 
congestion and draining sinuses are not undiagnosed 
illnesses.  

5.  A chronic headache disorder was not shown during active 
duty, on service separation examination, or during any 
applicable presumptive period; and recurrent tension 
headaches and post-traumatic headaches have been specifically 
attributed by competent medical evidence to his October 1992 
on-the-job injury and are not undiagnosed illnesses. 

6.  A right leg injury was not shown during active duty, but 
the claimant has reported sustaining a right lower leg injury 
on an engineer's stake, and his service separation 
examination in April 1974 showed a scar of the right lower 
leg.  

7.  Residuals of a fractured pelvis were not shown during 
active duty, on service separation examination, during any 
applicable presumptive period, or on VA examination in March 
1997, when X-rays were negative for evidence of a pelvic 
fracture; it is neither contended nor established that any 
pelvic disorder had its onset during the Persian Gulf War.  

8.  A chronic skin condition was not shown during active 
duty, on service separation examination, during any 
applicable presumptive period, or on VA examinations in May 
1997; jock itch (tinea cruris), folliclitis, militaria ribra, 
and pruritis are not undiagnosed illnesses.  

9.  Peptic ulcer disease was not clinically demonstrated or 
diagnosed during active duty, on service separation 
examination, during any applicable presumptive period, or on 
VA examination in March 1997; gastritis from taking Motrin is 
not an undiagnosed illness.  





CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 4, 
Diagnostic Codes 5003-5295 (2002).  

2.  Service connection for a respiratory condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 4, 
Diagnostic Code 6599 (2002).  

3.  Service connection for a headache disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 
2000);  38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 4, 
Diagnostic Code 8100 (2002).  

4.  The grant of service connection for a scar of the right 
lower leg is warranted.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A (West 2000);  38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 
4, Diagnostic Code 5299 (2002).  

5.  Service connection for residuals of a fractured pelvis is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 4, 
Diagnostic Code 5299 (2002).  

6.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2000);  
38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 4, Diagnostic Code 
7899 (2002).  

7.  Service connection for peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.303(a), 3.317, Part 4, 
Diagnostic Code 7346 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Army from November 1966 to May 1974, including service 
in the Republic of Vietnam from August 1968 to August 1969, 
from July 1970 to June 1971, and from June 1972 to June 1973.  
The claimant also served with the West Virginia Army National 
Guard from September 1977 to September 10, 1989, and with the 
Army National Guard of the District of Columbia from August 
31, 1989, to April 23, 1991, including service in the 
Southwest Asia theater of operations from November 1990 to 
April 1991 during Desert Storm/Desert Shield.  

The record shows that the RO has made repeated efforts to 
obtain all service medical records of the claimant from each 
period of his active service, including his service during 
the Persian Gulf War, and all records of his Army National 
Guard service, from all recognized repositories or sources 
for those records.  Following the Board's remand order of 
January 5, 2000, the RO renewed its efforts to obtain the 
requested records, again to no avail.  

In January 1996, the claimant sought service connection for a 
back condition, a right upper leg condition, a right lower 
leg injury, residuals of a fractured pelvis, postoperative 
residuals of a hernia, a respiratory disorder, a skin 
disorder, and frequent headaches.  He reported no postservice 
treatment for those conditions, and requested a Persian Gulf 
War examination.

By RO letter of March 21, 1996, the claimant was notified 
that additional evidence was needed in support of his claims, 
and he was asked to submit any medical evidence he had since 
beginning active duty in the Persian Gulf War area, including 
service medical records showing medical treatment while in 
the Persian Gulf area; to submit any medical evidence from 
the time he left the Persian Gulf area, including doctor's 
statements, hospital records, or laboratory reports; and 
medical statements showing dates of examination or treatment, 
finding, and diagnoses of disabilities, and their symptoms 
and duration.  He was further informed that he could submit 
lay statements from persons who knew him during service or 
during the Persian Gulf War.  Similar information was 
solicited by RO letters of June and July 1996.  

The claimant's available service medical records showed that 
he was seen in September 1972 for complaints of a cough and 
nasal congestion, and was treated with Dimetapp and cough 
syrup.  In November 1972, the claimant was noted to have been 
involved in an automobile accident, with a soft tissue injury 
to the medial right knee, with swelling just medial to the 
tibial tuberosity,and a small abrasion, as well as middle and 
low back paraspinal tenderness, without muscle spasm, and 
with multiple abrasions.  He was given Valium and Darvon.  
The following day, the claimant was seen for a syncopal 
episode shortly after taking prescribed Valium on an empty 
stomach.  Physical examination was negative, his neck was 
supple, his throat was not inflamed, and his chest was 
normal, and his extremities and central nervous system were 
normal.  The impression was neurogenic syncope, and no 
treatment was provided.  In December 1972, the claimant was 
seen for complaints of a chest cold with cough, sore throat 
and headache.  Examination was negative, and he was given 
Dimetapp and cough syrup.  

The service medical records show that in January 1973, the 
claimant was seen for a head cold, his throat and ears were 
clear, and the impression was upper respiratory infection.  
In April 1973, the claimant was seen for complaints of jock 
itch and pubic lice, and given Kwell cream.  Also in April 
1973, the claimant was seen for complaints of chest pain and 
shortness of breath of 2 hours duration.  He further 
complained of epigastric burning in the mornings.  
Examination revealed that his abdomen was negative, blood 
pressure was 120/80, his lungs were clear, and cardiac 
examination was normal, with no friction, rubs, gallops or 
murmurs.  He was given Maalox and Donnatal, and there was no 
diagnosis provided.  In October 1993, the claimant was seen 
for complaints of a lump in the chest, with chest pain on 
coughing and sometimes on swallowing.  Examination disclosed 
that his neck was supple, his lungs were clear to 
auscultation and percussion, chest X-ray was negative, and a 
slight anterior chest tenderness was noted.  The impression 
was upper respiratory infection, and he was given 
chloraceptic.  That same day, he was seen in the podiatry 
clinic for plantar warts.  In November 1973, the claimant was 
seen in the Emergency Room after attempting suicide by 
lacerating his wrists.  He was ambulatory, and his blood 
pressure was 130/90.  He was seen in the orthopedic clinic 60 
days later, and noted to have anesthesia along the palmar 
cutaneous branch of the median nerve.  

A report of medical history completed by the claimant at the 
time of service separation examination shows that he 
complained of frequent colds, sinusitis, and hay fever, leg 
cramps, a fracture of his left wrist 10-12 years previously, 
and recurrent low back pain.  He further related that he 
injured his back in January 1967 and in 1972, while in 
Vietnam, with occasional lumbar pain.  He denied any 
hospitalizations, denied treatment for frequent or severe 
headaches, dizziness or fainting spells, skin diseases, 
shortness of breath, chronic cough, or stomach, liver or 
intestinal trouble, and denied treatment by physicians or 
clinics within the past 5 years for other than minor 
illnesses.  His service separation examination, conducted in 
April 1974, disclosed that his nose, throat, sinuses, throat, 
chest and lungs were normal, a chest X-ray was negative, and 
his spine, musculoskeletal system, neurological system and 
lower extremities were normal.  A scar of the left knee and 
right lower leg were noted.  

The claimant was notified by RO letter of March 21, 1996, 
that he should submit both medical and nonmedical evidence 
from the time he began active duty in the Persian Gulf area; 
medical and nonmedical evidence from the time he left the 
Persian Gulf area, lay statements from any individuals who 
knew him during or after his military service, medical 
records which show the date of any examination or treatment, 
findings and diagnoses, as well as pertinent data about any 
disabilities noted.  

The claimant subsequently failed to report for scheduled VA 
examinations in August 1996, and his claims were denied as 
not well-grounded by rating decision of October 1996.  The 
claimant was notified of those adverse determinations and of 
his right to appeal by RO letter of October 28, 1996.  

In December 1996, the claimant submitted a hospital summary 
from Plateau Medical Center (Dr. A.U.), a private medical 
facility in Oak Hill, West Virginia, showing that the veteran 
complained of chest pain, shortness of breath, back pain, 
epigastric discomfort, and a history of peptic ulcer disease, 
and was admitted in November 1995 to rule out possible 
unstable angina or myocardial infarction, an upper 
respiratory infection, pleuritis, duodenal ulcer, or low back 
strain.  On examination, the claimant had a slight cold, with 
nasal congestion and a normal throat, a chest X-ray was 
normal, and a few rales were noted on the right side, not 
very clear, a regular cardiac rate and rhythm was noted, and 
he had some "vague complaints" of chest and back pain.  The 
abdomen was soft, with mild epigastric tenderness, and the 
liver and spleen were not palpable.  Tenderness was found 
over the lumbar spine, with some limitation of lumbar motion, 
but no limitation of motion of the extremities, bilaterally.  
Laboratory tests were normal, and he was noted to maintain 
low blood pressure throughout his hospitalization.  He was 
discharged after three days with the following diagnoses: 
unstable angina or myocardial infarction ruled out; upper 
respiratory infection; back strain, and peptic ulcer disease.  
The hospital summary was silent for any clinical findings of 
peptic ulcer disease or a chronic respiratory disease.

The claimant filed a Notice of Disagreement with the denial 
of his claims for service connection for a back condition, a 
right upper leg condition, a right lower leg injury, 
residuals of a fractured pelvis, postoperative residuals of a 
hernia, a respiratory disorder, a skin disorder, and a 
headache disorder.  A Statement of the Case was issued in 
February 1997 addressing those issues.  

VA outpatient treatment records from the VAMC, Beckley, dated 
in October 1991, show that the claimant was seen for 
complaints of a cough and sinus drainage.  His chest and 
abdomen were normal.  The impression was probable hay fever 
with postnasal drainage.  In February 1992, he was seen for 
complaints of itching in the genital area.  His chest was 
clear, and his abdomen was nontender.  The diagnosis was rule 
out fungal genitourinary infection.  In March 1992, 
theveteran complained of coughing, chest tightness, and sinus 
trouble, while in October 1992, he was seen for complaints of 
tingling in his feet, severe low back pain, and no sensation 
from the mid-chest down.  In April 1993, the claimant was 
seen for bumps in the right thigh area, thought to be 
possible folliculitis, while in May 1993, he was seen for 
complaints of something in his throat and burning in the 
stomach after taking Motrin.  The impression was gastritis 
secondary to Motrin.  In May 1993, he was also seen for 
complaints of recurrent neck spasms, leg weakness and 
anxiety.  

A VA hospital summary and treatment records from the VAMC, 
Beckley, dated from October 1992 to February 1993, shows that 
the claimant was transferred to the VAMC, Charleston, after a 
fall from a building in October 1992; that he underwent a CT 
scan of the head, cervical spine and upper dorsal spine at 
the VAMC, Huntington, with normal findings; and that he was 
subsequently returned to the VAMC, Beckley for further 
evaluation, management and recovery from his multiple 
contusions of the body and headaches.  The claimant related 
that he had umbilical surgery in 1980, right inguinal surgery 
in 1989; and that he has been healthy otherwise.  He reported 
that he had no allergies, but has a recurrent cough, and an 
intermittent sinus condition, but denied any psychiatric 
abnormalities.  Examination upon his return showed that the 
claimant wore a back brace and cervical collar, and 
complained of overall body pain.  His chest was clear to 
auscultation and percussion, his abdomen was unremarkable; 
there was a slight tenderness to palpation over the lumbar, 
thoracic and cervicle spine, and a full range of motion was 
demonstrated, and some mild paresthesias was noted to the 
left 4th and 5th fingers.  The claimant complained of 
headaches, sometimes relieved by Vistaril, as well as neck 
pain and a burning sensation in the left thigh.  An 
orthopedic consultation in December 1992 yielded an opinion 
that the claimant's complaints were musculoskeletal in nature 
and were associated with his contusions.  A neurological 
examination in January 1993 showed that the claimant's 
complaints of headaches were post-traumatic in nature, and 
considered an associated anxiety reaction.  At the time of 
hospital discharge, it was noted that the use of a cervical 
collar was unnecessary.  The diagnoses at hospital discharge 
were multiple contusions to the spine and body; and recurrent 
headaches secondary to diagnosis #1.  

VA outpatient treatment records, dated in February 1993, show 
that the claimant was seen for complaints of residual 
headaches, neck and back pain following a fall from a 
building in October 1992.  It was noted that a CT scan of his 
head, neck and spine were normal in November 1992.  A report 
of neurological consultation in February 1993 noted that the 
claimant was being followed for headaches, neck pain and back 
discomfort associated with an injury in October 1992, but had 
not been in therapy since hospital discharge.  In March 1993, 
the claimant was seen for follow-up of back pain, radiating 
into the left leg, and headaches, at which time no 
neurological deficits were found other than a slight 
paresthesias of the 4th and 5th fingers of the left hand.  In 
April 1993, the claimant was again found to have no 
signficant neurological deficits, and it was noted that he 
had an MRI of the lumboscaral spine which was normal, and an 
MRI of the cervical spine which disclosed mild disc 
protrusion at the C5-C6 level, but no cord compression, 
impingement on the thecal sac, or nerve root compromise, and 
surgery was not indicated.  The claimant was noted to have a 
full range of motion, with some pain at the extremes of 
motion, and had good motor function with no sensory deficit.  
Some paravertebral muscle spasm was noted, while dorsiflexion 
was to 40-45 degrees, and he had good heel and toe walk with 
no sciatic notch tenderness.  The claimant was noted to 
continue the use of a lumbosacral corset.  

VA outpatient treatment records, dated in May 1993, show that 
the claimant was noted to have fallen off a building in 
October 1992, with multiple contusions and residual joint 
pain as a result of that injury.  It was noted that the 
claimant also complained of visual disturbances, headaches, 
tingling and weakness in his legs, and tenderness across his 
shoulders.  It was suggested that the claimant return to 
work, as he was capable of doing sedentary type work, and he 
was placed on light work status.  The claimant was seen four 
days later in a wheelchair, complaining of neck stiffness, 
weakness, fatigue, dizziness, and dry throat, and alleging 
inability to return to work.  Examination revealed some 
limitation of neck motion due to discomfort, but was 
otherwise complete.  There were no physical findings to 
support the veteran's complaints, and when confronted with 
that fact, he indicated that he could not work because of the 
discomfort, and that he needed to lie down and rest in order 
to relieve his pain.  When it was recommended that he go home 
and rest, and report for duty in the morning, the veteran 
asserted that if he returned to work, he might get dizzy and 
fall off the stool, and that he would sue it that occurred.  
The examiner stated that he explained to the veteran that 
they had not found a specialist who has examined him who had 
found any reason why he would be unable to work at this time.  

A VA hospital summary and treatment records from the VAMC, 
Beckley, dated in June 1993, shows that the claimant was 
admitted with complaints of low back and right flank pain, 
and underwent an intravenous pyelogram which revealed no 
abnormalities.  The claimant was noted to have fallen about 
18 feet from a ladder in October 1992 while working at the 
VAMC, Beckley, alleging that he lost consciousness and was 
unable to move his arms and legs.  However, there was no 
evidence of fracture.  Examination on admission revealed that 
his chest and lungs were normal, and his abdomen was soft, 
non-tender, and without masses.  A chest X-ray was negative.  
The claimant became asymptomatic and was released.  The 
diagnoses were right renal colic, cause undetermined; and 
past history of spinal contusion from fall.  

VA outpatient treatment records from the VAMC, Beckley, dated 
in July 1993, cited the veteran's complaints of inability to 
work due to chronic low back pain, dizziness,and headaches, 
and insisted that he was not safe on the jobsite where he 
could potentially be injured.  It was noted that the claimant 
had been referred to multiple different physicians, without 
resolution of his problems.  In August 1993, it was noted 
that the claimant continued to complain of chronic neck and 
back pain; and that CT scans and X-rays of the cervical and 
lumbar spine, chest and pelvis were unremarkable; and that 
further MRI scans of the cervical and lumbosacral spine at 
the VAMC, Richmond disclosed no significant findings.  The 
diagnosis was status post spinal contusion, and muscuskeletal 
back and neck pain.  Later in August 1993, the claimant 
complained of constant low back pain, recurrent dizzy spells 
and headaches.  

VA outpatient treatment records from the VAMC, Beckley, dated 
in January 1997, show that the claimant complained of low 
back pain and sinus problems, relating that he sustained a 
back injury in a fall while working construction.  
Examination showed that his chest was symmetrical and his 
lungs were clear, while his abdomen was soft and nontender, 
and there was no edema of the extremities.  The impression 
was post-traumatic arthritis.  In March 1997, it was noted 
that the claimant was suspected of narcotics excess, and his 
file was marked to not give narcotics to the claimant.  His 
skin was noted to be warm and dry, and his respirations were 
regular and non-labored.  

A VA dermatological examination, conducted at the VAMC, 
Beckley, in March 1997, cited the veteran's complaints of 
rash and generalized itching since Vietnam.  Examination 
revealed a few papules on his trunk and extremities.  The 
diagnosis was pruritis, etiology undetermined.  The examiner 
noted that there was no evidence of an underlying illness to 
cause itching; that such might be a component of 
neurodermatitis secondary to his chronic anxiety tension 
state; and recommended symptomatic treatment with nupercainal 
cream and generic lidex cream.

A VA scars examination, conducted in March 1997, cited the 
veteran's complaints of falling on an engineer's stake while 
in Vietnam in 1968, causing a small laceration of his right 
leg; and that the wound was sutured at an aid station and 
healed okay.  He further cited an injury to his left knee in 
a childhood biking accident.  Examination disclosed a 2 x 3 
cm. flat scar of the left [sic] leg, moveable and nontender, 
and a very faint, 3 x 0.5 cm. transverse scar was seen over 
the anterior part of the left patella, identified as a 
childhood injury, and the scar was noted to be movable and 
nontender.  There were no findings of a scar of the right 
leg.  The diagnoses were scar, left leg, healed, 
nondisfiguring, asymptomatic; and childhood scar, left knee, 
asymptomatic.  

A VA orthopedic examination, conducted in March 1997, cited 
the veteran's complaints of right thigh symptoms, without 
knee or joint complaints.  The claimant alleged that he 
injured his thigh in about 1966 while running hurdles at a 
track meet in Germany; that when he woke up in a hospital, 
where he remained two days; and that he was then discharged.  
He related that he had experienced aching in the right thigh 
since that event; that he saw a private physician in 
Washington, DC, who gave him pills, but no diagnosis; and 
that the pain in his thigh has gotten worse.  Examination of 
the right thigh was negative, and it was thought that his 
complaints might be referred pain from his back.  The 
diagnosis was painful right thigh, probably secondary to 
referred pain from the lumbar spine. 

A VA bones and joints examination, conducted in March 1997, 
cited the veteran's complaints of injuring his pelvis while 
in the National Guard in 1983, when a jeep in which he was 
riding hit a bump and he fell over the seat back.  He claimed 
to have sustained a hairline fracture of the pelvis in that 
accident, relating that he was taken to a VA medical facility 
in Virginia, where he remained three days before being 
discharged to home on crutches.  He further related that he 
had recovered from the alleged fracture and was asymptomatic 
regarding that injury.  Examination disclosed no objective 
clinical evidence of the claimed pelvic fracture, and X-rays 
of the pelvis disclosed no evidence of an old fracture, while 
some minimal osteoarthritis of the left sacroiliac joint was 
noted.  The diagnosis was history of hairline fracture of 
pelvis, healed, asymptomatic.  

A VA spine examination, conducted in March 1997, cited the 
veteran's complaints of constant low back pain since a 20-
foot fall while working on remodeling the examining VA 
medical facility in 1992.  He related that he was a patient 
in that VA medical facility for four months, and was unable 
to walk for two months, and received physical therapy for six 
months.  He further related that he had X-rays and 
computerized axial tomography (CT) scans of his back while 
being treated, and that the X-rays showed no evidence of 
fracture.  The VA examiner noted that there were no records 
of a CT scan of the claimant's back at that hospital.  The 
claimant further related that he injured his back in in 
Germany and again in Vietnam when a jeep turned over, and 
that those injuries were not severe and he recovered.  He 
further asserted that he had been a construction worker prior 
to his 1992 accident while working on the VA medical 
facility, but had not worked since that accident.  He related 
that he did not see a doctor regularly, but saw a private 
physician (Dr. A.U.) at Oak Hill [Plateau Medical Center] six 
months previously.  He further related that he had been 
wearing a TENS unit since 1992, as well as a back brace given 
him by the State Compensation Agency.  He related that his 
back pain was worsened by prolonged standing or sitting, but 
relieved by lying on his left side.  Examination disclosed 
that the claimant walked slowly, with a cane in his right 
hand, stating that he used the cane because of back pain and 
right leg pain.  He was also noted to be wearing a back brace 
with steel stays extending from the scapula to the sacrum, 
and a TENS unit with electrodes located over the thoracic and 
lumbar spines.  Examination further showed that the claimant 
stands leaning slightly to the left; that there was no fixed 
deformity; that there were spasms of the paraspinal muscles; 
that forward flexion was accomplished to 30 degrees, 
extension to zero degrees, left lateral flexion to 25 
degrees, with pain on all motions, and right lateral flexion 
was not attempted due to complaints of pain.  Rotation to 
either side was claimed as painful.  The diagnoses were 
traumatic low back strain with right sciatica; and early 
degenerative arthritis of the lumbosacral spine and of the 
left sacroiliac joint.  

A VA neurologic examination, conducted in March 1997, cited 
the veteran's complaints of recurrent posterior neck and low 
back pain and headaches since 1992, when he sustained neck 
and back injuries falling from a roof about 15-20 feet high.  
He related that he was first seen at the Emergency Room at 
the VAMC, Beckley; then transferred to the VAMC, Charleston, 
for about a week before being returned to the VAMC, Beckley, 
where he remained for another 4 or 5 months.  He related that 
he had been using a cane since hospital discharge, and 
complained of residual neck and back pain, as well as 
headaches.  He related that he had experienced headaches sine 
the 1960's but they had become worse since his accident.  He 
complained of intermittent weakness in his hands, and neck 
pain on movement of his head, with pain radiating from his 
low back into his lower extremities, with a burning 
sensation, worse on the right.  He complained of inability to 
walk long distances, or to lift heavy weights, and stated 
that coughing or sneezing caused increased neck and back 
pain.  He complained of sleep impairment and memory 
impairment since his 1992 accident.  The claimant further 
offered a history of undergoing a right inguinal 
herniorrhaphy and umbilical herniorrhaphy, and of having 
chronic obstructive pulmonary disease (COPD), but denied any 
history of heart trouble, hypertension, or diabetes mellitus.  

Examination disclosed no neck rigidity, but he complained of 
back pain on flexion to 45 degrees and extension to 30 
degrees, as well as neck pain on rotation to 45 degrees, 
bilaterally.  Finger-to-nose testing was normal, and strength 
was 4/5 in the upper extremities on extension and abduction 
of the arms.  He declined to grip with his hands, declined to 
dorsiflex his wrists against resistance, and would moan and 
groan when asked to move his upper extremities against 
resistance and on muscle testing of the lower extremities.  
He could flex and extend his legs slowly, and dorsiflex his 
ankles slowly, while strength was 4/5 and he declined to 
exert effort against resistance during muscle testing of the 
lower extremities, although it was noted that he could flex 
his legs spontaneously.  Sensory examination was intact over 
the lower extremities, and deep tendon reflexes showed 1+ 
biceps and triceps jerks, but no knee jerks and no Babinski's 
sign.  He was able to ambulate alone, using a cane, but would 
drag his legs while walking, worse on the right.  He was 
unable to walk on tiptoes or heels.  Moderate tenderness was 
found on percussion over the lower lumbar spine region, and 
straight leg raising was positive, bilaterally, at 45 
degrees.  No muscle atrophy was seen in the intrinsic muscles 
of the hands, and no rigidity of the wrists was found.  The 
impression was chronic low back strain with lumbar 
radiculopathy, worse on the right; chronic cervical strain; 
chronic tension headaches; and generalized anxiety disorder 
with depression.  

The VA neurological examiner noted that the claimant did not 
exert full effort on movements of his lower extremities, 
especially on dorsiflexion of his ankles against resistance; 
that he did not grip fully with his hands during examination, 
which might be due to pain but probably is due to functional 
overlay.  It was noted that MRI testing might rule out nerve 
root impingement or disc herniation, and that the claimant 
would have a difficult time gaining work because of his 
persistent pain.  

A report of VA respiratory examination, conducted in March 
1997, noted that the claimant offered a history of dyspnea, 
etiology unknown; chronic low back strain with lumbar 
radiculopathy; chronic cervical strain; chronic tension 
headaches; generalized anxiety disorder with depression; 
status post right herniorraphy times 2 in 1988 and in 1991; 
status post umbilical hernia in 1983; childhood injury to 
right wrist; chronic right lower chest pain since Vietnam; 
and duodenal ulcers for the past 10 years (i.e., since 1987).  
The veteran complained of shortness of breath, with a dry 
cough productive of whitish phlegm since returning from 
Vietnam, worsening since returning from the Persian Gulf.  He 
further complained of right lower chest pain, difficulty in 
breathing through his nose, and a choking sensation in his 
throat.  

VA respiratory examination revealed that the claimant was 
well-developed and well-nourished; that lymph nodes revealed 
no lymphadenopathy; that the lips were noncyanotic; that the 
chest was symmetrical, nontender, and unrestricted in 
expansion; and that the lungs were clear to percussion and 
auscultation, without rales or wheezing.  The VA respiratory 
examiner stated that there were no findings of cor pulmonale, 
no history of asthma, no clubbing or cyanosis of the 
fingertips, and no evidence of infectious disease, while 
blood chemistry tests and urinalysis were within normal 
limits, no active skin lesions were present, a chest X-ray 
was negative, and an electrocardiogram (EKG) disclosed no 
abnormalities.  Pulmonary function tests (PFT's) revealed 
that forced vital capacity was normal, as was the FEV-1/FVC 
ratio.  The FEV-1 value was 3.1 liters, while the mid-
inspiratory flow were normal, and the maximal voluntary 
ventilation was 98 liters/minute, which was 82 percent of 
predicted.  The diffusion capacity for carbon monoxide was 73 
percent, and arterial blood gases were on room air showed a 
pH of 7.37, PCO2 of 43.4, PO2 of 74.1, while 
carboxyhemoglobin of 2.4 percent.  The inspiratory and 
expiratory portions of the flow volume were both normal, and 
the volume time curve was incomplete due to poor effort.  The 
impression was normal spirometry, history of duodenal ulcer, 
chronic low back strain with lumbar radiculopathy, chronic 
cervical strain, chronic tension headache, and generalized 
anxiety disorder with depression.  

A report of VA digestive system examination, conducted in 
March 1997, cited a history offered by the claimant of 
duodenal ulcer for the last 10 years, status post umbilical 
surgery in 1983; status post right herniorrhaphy times 2 in 
1989 and in 1991; chronic low back strain with lumbar 
radiculopathy, right more than left; chronic cervical strain; 
chronic tension headaches; and generalized anxiety disorder 
with depression.  The veteran complained of frequent 
heartburn, indigestion, nausea without vomiting, abdominal 
pains, especially in the epigastric region, without radiation 
and without diarrhea.  He complained of epigastric pain three 
or four times per week.  Examination revealed that the 
claimant was well-developed and well-nourished, weighed 135 
pounds, and was in no distress.  There was no evidence of 
anemia, hematemesis, or melena.  The abdomen was soft and 
nontender, bowel sounds were audible, there were no masses or 
organomegaly, and there was no rebound tenderness.  A 
postoperative scar was noted at the umbilical region and 
right inguinal region.  Rectal examination revealed no 
evidence of active bleeding, and there were no hemorrhoidal 
tags.  The diagnoses were duodenal ulcer for the last 10 
years; status post umbilical surgery for umbilical hernia; 
status post right herniorrhaphy times 2; chronic low back 
strain with lumbar radiculopathy, right more than left; 
chronic cervical strain; chronic tension headaches; and 
generalized anxiety disorder with depression.  

A VA hospital summary and treatment records from the VAMC, 
Beckley, dated in March 1997, show that the claimant was 
admitted with complaints of dizziness, nausea and low back 
pain.  Examination disclosed no abnormalities, and it was 
noted that there was no evidence of vertigo or of a 
neurological deficit.  The diagnoses at hospital discharge 
were dizziness and chronic back pain.  

A VA hospital summary and treatment records from the VAMC, 
Beckley, dated in March and April 1997, show that the 
claimant was admitted with complaints of generalized weakness 
of unknown etiology, and chronic back pain.  After one day of 
observation, the claimant asserted that he was unable to get 
up.  It was noted that the claimant had a history of back 
injury about 5 years ago, and that he was trying to get 
compensation for that.  Examination revealed that his neck 
was supple, without stiffness; that his lungs were clear; 
that his abdomen was normal; and that there was no evidence 
of muscle weakness or atrophy in any of the extremities, 
neurological examination was unremarkable, and deep tendon 
reflexes were normal, bilaterally.  A CT scan of the head was 
negative.  The claimant was observed by a physician over the 
weekend and was seen to ambulate on his own and to be 
relatively free of any medical problems, and it was suggested 
that he seek psychological evaluation to determine why he 
wanted to be sick.  The diagnoses at hospital discharge were 
dizziness and low back pain.  

VA outpatient treatment records from the VAMC, Beckley, dated 
in April 1997, show that the claimant continued to complain 
of neck and back pain and numbness related to a fall while 
doing construction work in 1992.  In August 1997, the 
impression was rule out cervical radiculopathy, and status 
post generalized trauma in 1992 fall.  A report of VA 
neurological examination in October 1997 cited the veteran's 
complaints of headache and chronic low back and neck pain 
since a fall while at work in October 1992.  It was noted 
that the claimant was admitted to the VAMC, Beckley , in 
March 1997 with complaints of being unable to get up because 
of dizziness and leg weakness; that he underwent an 
evaluation for generalized weakness, neuromuscular disease, 
motor neuron disease and stroke, as well as a CT scan which 
was negative; that the claimant was observed by the attending 
physician to ambulate without assistance and without 
difficulty when not aware that he was being observed; that 
the following day, the claimant again claimed that he was 
unable to stand unassisted; and that he was discharged with 
the recommendation that he seek follow-up in the mental 
health clinic.  

With regard to the claimant's initial injury, it was noted 
that X-rays from 1992 revealed diffuse osteoporosis of the 
cervical spine with mild cervical spondylosis and 
degenerative changes, most marked at C5-C6; a mild anterior 
wedging compression fracture in the upper middle thoracic 
spine; and marginal bone spurring at L3, without evidence of 
acute bone trauma.  The claimant appeared for neurological 
evaluation in a wheelchair.  Neurological examination 
disclosed no evidence of muscle atrophy or skin atrophy, 
while the deep tendon reflexes were brisk and symmetrical, 
bilaterally, and plantar responses were downgoing, 
bilaterally.  Muscle strength could not be reliably tested as 
the claimant claimed an inordinate amount of pain, and when 
assisted to the standing position, he tended to buckle his 
knees.  No sensory loss to light touch, pinprick or 
proprioception was found, and there was no sensory 
hypesthesias.  Palpation of the low back revealed left lumbar 
muscle tightness, however, the examiner noted that such might 
be due to the claimant's distorted posture.  The VA 
neurological examiner stated that the veteran had a fixed 
complaint of entire neuroaxis pain, which might or might not 
have any anatomical basis; that based upon his examination, 
he was unable to pinpoint any anatomical source for this 
pain; that he should undergo another cervical, thoracic and 
lumbar MRI and, if a treatable condition was found, that he 
undergo an inpatient pain management program.

VA outpatient treatment records from the VAMC, Beckley, dated 
in April 1997, show that the claimant had a pain disorder of 
unknown etiology, and that he had been referred to that 
clinic by his primary care physician for a psychological 
evaluation.  It was noted that the claimant had been admitted 
in March 1997 for dizziness, weakness, and back pain; that no 
positive findings were arrived at through that 
hospitalization; that a CT scan was negative; and that the 
attending physician had observed the claimant moving well one 
day, while the following day, he had stated that he was 
unable to rise from his bed.  The claimant presented in a 
wheelchair, and stated that he was unemployed because of a 
back injury in a 1992 fall.  He made poor eye contact, and 
indicated that he had discontinued physical therapy when it 
didn't make the pain go away.  He was not receptive to 
suggestions that he be more active, thus strengthening his 
muscles.  He appeared to exaggerate the difficulty of 
responding to questions, with a great deal of grimacing, 
crushing his eyelids shut, and in general conveying a sense 
of terrific difficulty and emotional pain involved in trying 
to answer questions.  He alleged that his appetite had been 
poor; that he had lost 25 pounds in the last 4 to 6 months, 
alleging that he doesn't eat at all; that he cannot walk and 
cannot interact with people; and that he only sleeps 3 to 4 
hours per night, and does not nap.  The VA psychiatric 
examiner expressed the opinion that such an amount of sleep 
would result in virtual psychosis.  It was noted that the 
claimant had not taken psychoactive medications in the past 
and had no history of psychosis or depression, and no history 
of psychiatric hospitalization or treatment.  

Mental status examination revealed that the claimant 
presented as a flat, nonspontaneous individual who answered 
questions with a great deal of drama; that he stated that he 
did not feel like interacting or answering the examiner's 
questions; that he further stated that his memory was so poor 
that he cannot remember things day to day; and that he was no 
longer able to read and write.  There was no evidence of 
psychosis; and the claimant answered questions quickly, with 
a sense of drama, and insight and judgment were poor.  The 
examiner noted that this presented a difficult case to 
evaluate because of the inconsistencies in the claimant's 
presentation and response to various questions, both 
historical and mental statuswise.  There were also 
inconsistencies about the pain dysfunction itself, with the 
claimant asserting that it never lets up and never leaves, 
which the examiner noted was inconsistent with real pain, 
which is always a fluctuating problem and is virtually never 
absolutely nonstop.  Secondly, the claimant stated that 
nothing helps, while true pain does respond at least 
partially to some interventions.  In addition, the claimant 
asserted that he has multiple pains, all of which express 
themselves at the same time, while the examiner noted that 
psychologically, one pain will always predominate.  Further, 
when asked about what his understanding of pain is or what 
might have been explained to him about medical understanding 
of the pain and it's diagnosis, the claimant responded that 
he "can't remember."  The examining VA psychiatrist 
expressed the opinion that the issue of a pain disorder has 
to do with the multiplicity of pain sites, the impairment of 
function, and the fact that it cannot be accounted for by 
some other illness, such as depression, and that there is no 
specific physical finding to encompass the multiple pains.  
Depression was noted to be one possible cause of this and 
while the examiner did not think the claimant was depressed, 
she would give him the benefit of the doubt and treat him 
with Sertaline as if he had depression.  

VA outpatient treatment records from the mental health 
clinic, dated in April 1997, show that the claimant was seen 
walking with the help of a cane, stating that he had started 
physical therapy.  He would grimace often when answering 
questions and continued to present in a depressed way, but 
was more talkative and receptive.  He denied suicidal or 
homicidal ideation, and continued to report pain on a 
continual basis.  In May 1997, the claimant presented in a 
wheelchair, and verbalized no suicidal or homicidal ideation.  
While he presented in a wheelchair, he indicated that he 
drove from his wife's place of business.  Later in May 1997, 
a VA psychiatrist reported that the claimant again presented 
in a grimacing and dramatic fashion, speaking in a near 
whisper most of the time with the theme of his discussion 
involving how downcast he feels about being nonproductive, 
and that his compensation issues are still pending,  The 
examiner stated that this was one of those cases that would 
not resolve until the compensation issues were completely out 
of the way.  Toward the end of the discussion , the claimant 
voiced some vague suicidal ideation, asserting that he had 
discussed such at an earlier interview, but the notes of that 
previous interview showed no such discussion.  The examiner 
further noted that the claimant can push his wheelchair with 
one foot without any evidence of pain, although he asserted 
that he cannot stand or ambulate well.  The examiner stated 
that he believed that this is a pain disorder with 
psychological features, and that such was extremely difficult 
to treat.  

In June 1997, a VA mental health technician noted that the 
claimant had missed his appointment, but indicated that he 
had seen the claimant in the crossroads mall, and that he was 
ambulatory without a cane or wheelchair, and did not appear 
to be in significant physical distress.  The claimant 
contacted him by telephone the following day, stating that he 
missed the appointment because of stress and depression.  
Also in June 1997, the VA psychiatric examiner stated that 
the Axis I diagnosis was a differential between malingering 
and a pain disorder; that the degree and intensity of the 
inconsistencies and what appeared to be dramatizations, 
coupled with the claimant's preoccupation with legal and 
compensation issues, made him deeply concerned that this may 
be a malingered process.  Other diagnoses were said to 
include a pain disorder with psychological features, which 
was also considered a strong possibility.  In July 1997, the 
psychiatric diagnosis was again malingering versus a pain 
disorder.  

VA outpatient treatment records from the VAMC, Beckley, dated 
in July 1997, show that the claimant sought medication other 
than Motrin for leg, hip, back and neck pain.  In September 
1997, the claimant was seen for symptoms of an upper 
respiratory infection, with post-nasal drip, and multiple 
somatic pain complaints.  He presented in a wheelchair, 
alleging that he was unable to walk, but had been seen 
walking in town and at the hospital with a cane, and there 
were significant other indications that the claimant could 
ambulate.  It was noted that the claimant's file documented 
that he was not to be given class II or III narcotics.  
Examination showed that his chest was clear, and his abdomen 
was benign.  The impression was upper respiratory infection 
with post-nasal drip.  

In November 1997, the claimant alleged that he was not eating 
well because of depression and chronic pain.  It was noted 
that a n MRI scan of his cervical, thoracic and lumbar spine 
had been recommended to rule out any anatomical cause for the 
chronic pain the claimant is experiencing secondary to 
injuries he sustained in a 1992 fall, and that if an 
anatomical abnormality is identified, to refer him to the 
neurosurgical service.  In November and December 1997, it was 
noted that a CT scan was negative, that the neurology clinic 
was unable to find much wrong with the claimant; and that a 
VA psychiatrist had affirmed a differential diagnosis between 
malingering and a pain disorder.  The Axis I diagnosis in 
November and December 1997 was depressive disorder, 
nonspecific, with vague psychotic features, rule out major 
depression, recurrent; rule out malingering; rule out pain 
disorder associated with psychological and physical problems 
related to the accident of 1992; rule out personality 
disorder.  

By RO letter of February 1998, the claimant was asked to 
submit medical record release authorizations (VA Form s 21-
4142) for any medical evidence showing treatment during 
active service, or by private physicians or medical 
facilities after May 1974, or at any VA medical facility 
other than the VAMC, Beckley.   

A Supplemental Statement of the Case was provided the 
claimant and his representative on November 17, 1998, 
continuing the denial of his claims as not well grounded.  He 
submitted a Substantive Appeal (VA Form 9) addressing all 
issues in January 1999.  In January 1999, the claimant 
appointed a private attorney as his representative, revoking 
the previous appointment of The American Legion as such 
representative.  He further requested a hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

The case was before the Board in June 1999, and was Remanded 
to the RO for the claimant's requested hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

A videoconference hearing was held at the RO in October 1999 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals.  During that hearing, the issues on appeal 
were identified.  The claimant testified that he first hurt 
his back when he was pinned between two vehicles while 
stationed in Germany; that he was hospitalized for 2 or 3 
days; that he subsequently hurt his back on two occasions 
while serving in Vietnam when jeeps turned over on him; that 
after the first such incident he was hospitalized for about a 
day; and that the last incident was asserted to have occurred 
while in combat.  He related that he was currently receiving 
treatment, including medication, for his back problems; that 
he stopped working after he fell and hurt his lower back and 
neck in 1992.  

The claimant further reported treatment at the VAMC, Beckley, 
for a skin fungus and respiratory problem, as well as 
treatment at the VAMC, Washington, for headaches.  He 
testified that he sustained a fracture of his pelvis in about 
1983 when the jeep in which he was riding went over a bump 
while at summer camp with the Army Reserve; that he was 
hospitalized 3 to 5 days for the pelvic fracture; that he 
sustained no injury to his back during his Army Reserve 
service, but was seen by a doctor because his back symptoms.  
He further stated that he was not on active duty of serving 
with the Army National Guard when he was seen at Plateau 
Medical Center in November 1995.  He testified that he 
injured his right leg running track while stationed in 
Germany when he hit one of the hurdles, and the next thing he 
knew, he woke up in the hospital because "he had passed out 
for 3 days"; that he remained in the hospital for about 3 
weeks or more; and that while both his legs tingle, his right 
leg gives out on him a lot.  

The claimant further stated that while in Vietnam in 1968, an 
engineer's stake went through his right lateral lower leg, 
about 6-8 inches up from his ankle; that he had no therapy 
for that leg injury; and that his right leg.  his right leg 
tingles worse than the left.  He further stated that the 
injury running hurdles in 1968 was about 5 months before 
injuring his leg on an engineer's stake while in the Republic 
of Vietnam.  He testified that since his 1992 accident, his 
right leg had gone numb on him.  He testified that his pelvic 
fracture causes pain to his whole right side "all the 
time;" that the combination of his injuries to his legs, 
pelvis and back are the source of his inability to walk; and 
that a wheelchair was prescribed because of his back and 
legs.  He testified that his skin disorder started in 1968 
while he was in the Republic of Vietnam; that it currently 
involves his back and leg area; that he had not received any 
treatment for private physicians for his skin disorder and 
that he is not currently receiving any treatment for that 
condition.  The claimant further testified that he developed 
ulcers in about 1968 when he was stationed in Vietnam; that 
he was given some kind of pill; that he subsequently received 
medications for VA doctors which coated his stomach and made 
him feel better; and that he currently uses about 3-4 bottles 
of Mylanta per week.  He testified that he incurred a hernia 
while he was out of the Army; then suffered a recurrence of 
that hernia while in the Persian Gulf area; that he was sent 
to Germany before being sent to Walter Reed Army Hospital for 
surgery; and that his testicles hurt all the time because of 
that hernia.  He testified that he had breathing and sinus 
problems while in Vietnam; that those symptoms became worse 
while in the Persian Gulf area; that he is currently using a 
Theo-Dur inhaler 3-4 times daily; and that his doctors have 
not told him the diagnosis of his respiratory problem.  He 
asserted that he began to have headaches when he first went 
into service and was in basic training, and that the 
headaches have never resolved; that he takes 12-14 Tylenol 
daily for headaches; that he has never seen a private 
physician for his headache complaints; and that he described 
his complaints at the time of service separation.  The 
claimant further complained that his service medical records 
were not complete.  A transcript of the testimony is of 
record.  

Following the hearing, the case was again Remanded to the RO 
to obtain verification of the claimant's service in the Army 
National Guard during the Persian Gulf War, to obtain medical 
records of his treatment at Walter Reed Army Hospital; and to 
readjudicate his claims in light of the additional evidence 
obtained.  

In June 2000, the claimant appointed a veteran's service 
organization to represent him, thereby revoking all prior 
appointments for that purpose. 

While the case was thus in Remand status, the claimant 
submitted a Statement in Support of Claim (VA Form 21-4138), 
received in October 2001, in which he sought service 
connection for post-traumatic stress disorder (PTSD) and for 
schizophrenia.  He asked that his claims file be transferred 
to the VARO Huntington.  The claimant was provided a VA PTSD 
stressor questionnaire, but returned that document to the RO 
without completion, stating in the area provided for 
stressful events, that he heard screaming and bombing while 
at home, telling his grandmother to "get down", and 
fighting with his cousins.  He provided no information as to 
dates, places, stressors, events, casualties, or units of 
assignment.

In January 2001, the RO received notice from the National 
Personnel Records Center (NPRC) that no additional service 
medical records of the claimant were available; that all such 
records had previously been provided VA; and that no 
additional records were available at code 13.  The RO 
subsequently received a copy of the claimant's DD Form 214 
showing the claimant's service with the Army National Guard 
from September 23, 1990, to March 18, 1991, showing his 
service overseas for a period of 3 months, 27 days, and an 
Army separation report showing that he served in Desert 
Storm/Desert Shield.  Multiple RO requests for the claimant's 
service medical records from his period of Army National 
Guard service from ARPCEN and from the headquarters of his 
unit was unavailing.  

A rating decision of April 2002 denied service connection for 
PTSD and schizophrenia.  The claimant and his representative 
were notified of that action and of his right to appeal by RO 
letter of April 28, 2002.  

The claimant subsequently submitted additional service 
medical and personnel records.  Those records show that while 
in Saudi Arabia in January 1991, the claimant sustained pain 
and numbness in the left thigh and groin area after lifting 
heavy equipment; that he was noted to be status post a right 
inguinal hernia repair; that the etiology of his injury was 
unknown, probably neuralgia parasitica; that he was given a 
physical profile in March 1991 prohibiting lifting over 25 
pounds or performing lower extremity exercises because of 
status post right inguinal exploration; that he was treated 
at Kenner Army Community Hospital, Fort Lee, Virginia; and 
was sent to Walter Reed Army Hospital for follow-up 
treatment.  

A report of medical examination for service separation, 
conducted in March 1991, shows that the claimant underwent a 
right inguinal hernia repair; that he complained of chronic 
numbness and pain in the left thigh area, beginning in 
December 1991, not associated with trauma; and that range of 
motion and muscle strength were normal.  There was no 
complaint or finding of any abnormalities of the head, neck, 
nose, sinuses, throat, lungs or chest, no abnormalities of 
the abdomen, stomach or viscera except for the noted hernia, 
and no abnormalities of the skin, back, lower extremities, or 
musculoskeletal system except for the noted postoperative 
pain and numbness in the left thigh area.  

A rating decision of May 2002 granted service connection for 
a postoperative right inguinal hernia scar, rated as 
noncompensably disabling, effective January 23, 1996.  The 
claimant and his representative were notified of that action 
and of his right to appeal by RO letter of June 4, 2002.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on May 30, 2002, addressing 
the issues of service connection for a back disability, a 
right leg disability, residuals of a fractured pelvis, a skin 
disorder, peptic ulcer disease, a respiratory disability, and 
headaches.  

In May 2002, the claimant submitted a Notice of Disagreement 
with the denial of his claims for service connection for PTSD 
and for schizophrenia.  With that document, he enclosed a 
copy of a Technical Information Bulletin from the State of 
Louisiana, dated September 21, 1999, and another VA PTSD 
stressor questionnaire, which provided no useful information, 
but noted the deaths of individuals whom he could not name.  
A Statement of the Case was provided the claimant and his 
representative in January 2003.  No Substantive Appeal (VA 
Form 9) has been received from the claimant addressing the 
issue of service connection for PTSD or schizophrenia as of 
the date of this decision.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
organic diseases of the central nervous system, arthritis, 
and peptic ulcer disease, when manifested to a compensable 
degree within the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  Active service is defined as including 
any period of inactive duty training during which the 
claimant is disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  For purposes of this section, 
the term "covered disease" is limited to (1) an acute 
myocardial infarction, (2) a cardiac arrest, or(3) a 
cerebrovascular accident.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2000); 38 C.F.R. § 3.6 (2002).  Prior to November 1, 
2000, nontraumatic recurrence or aggravation of a disease 
process during a period of inactive duty for training was not 
defined as an injury.  For example, manifestations of 
cardiovascular disease, such as a myocardial infarction of 
nontraumatic origin, were not to be considered an "injury" 
to meet the requirements of  38 C.F.R. § 3.6.  

Where service medical records are absent, the Court has held 
that the Board had a heightened duty to provide reasons and 
bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  By 
conducting both induction and physical examinations, the 
government is in the best position to have reliable medical 
evidence about any changes in a preexisting or other medical 
condition.  If it does not, it cannot penalize the veteran, 
in whose favor all doubts are to be resolved.  Jensen v. 
Brown, 19 F.3d. 1413 (Fed. Cir. 1994).

The record shows that the only service medical records which 
are reasonably complete are those from January 1972 to the 
claimant's service separation examination in April 1974, and 
the claimant's service separation examination in March 1991.  
As the claimant's service entrance examination is not 
available, the claimant is entitled to the presumption of 
soundness at service entry.  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Chronic manifestations of any of the disabilities at 
issue were not clinically demonstrated or diagnosed during 
active service, and continuity of symptomatology has not been 
demonstrated.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, in pertinent part, that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2000) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 (West 2000) and 38 C.F.R. § 3.310(a) 
(2002), when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).  The claimant's service-
connected disabilities have not been implicated in any other 
disability alleged by the claimant.  

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996);  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 
1 Vet. App. 406 (1991).  Again, the Federal Circuit Court has 
held that the general rule is that where evidence to prove a 
fact is peculiarly within the knowledge and competence of one 
of the parties, fairness requires that party to bear the 
burden of coming forward.  Jensen v. Brown, 19 F.3d.1413 
(Fed. Cir. 1994).  The record in this case shows that the 
claimant was informed by RO letters of March, June, and July 
1996 of the need to submit medical or nonmedical evidence in 
support of his claims, but failed to submit any such evidence 
apart from the November 1995 hospital summary from Plateau 
Medical Center.  

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991)  An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  Smith, 
id., at 147, 148;  Cartwright, id., at 24, 25.  Credibility 
is a factual determination going to the probative value of 
the evidence, and is made after the evidence is admitted.  
Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  To 
implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows:

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

     (i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and

     (ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications 
of chronic disability" include both "signs" in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

	(1) Fatigue
(2) Signs and symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs and symptoms
(7) Neurophysiological signs or symptoms
(8) signs or symptoms involving the respiratory system 
(upper or lower)
(9) sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss

(c) Compensation may not be paid under this section: 

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent departure 
from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of 
the illness; or

(3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.

(2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35702-35710 
(July 6, 2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

As a preliminary matter, the Board must determine whether the 
appellant, who served on active duty with the United States 
Army in the Southwest Asia theater of operations from 
November 1990 to April 1991 during the Persian Gulf War 
submitted objective indications of chronic disability which 
result from one or more signs or symptoms which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Gulf War, or to a degree of 
10 percent not later than December 31, 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§§ 1117 (West 2000);  38 C.F.R. §§ 3.317 (2002).  


Service Connection for a Back Disability

The record in this case shows that the claimant has alleged 
that he sustained back injury in jeep accidents in 1967 and 
in 1972.  However, the available medical records show no 
notation of a 1967 jeep accident  The service medical records 
dated in November 1972 show that the claimant asserted that 
he was in an automobile accident, with no reference to a jeep 
turning over; and that he was shown to be ambulatory, with 
complaints which included paraspinous tenderness over the 
mid- and low back.  No treatment was provided, and no further 
complaint, treatment, findings or diagnosis of back symptoms 
were noted during the claimant's remaining period of active 
service.  At the time of his service separation examination 
in April 1974, the claimant complained of recurrent back 
pain, while his service separation examination revealed no 
abnormalities of the spine, lower extremities, or 
musculoskeletal or neurological system.  In March 1991, his 
spine, musculoskeletal amd neurological system, and lower 
extremities were normal. 

While the claimant was informed by RO letters of March, June 
and July 1996 of the necessity for submitting medical 
evidence in support of his claims, the only evidence 
forthcoming was a November 1995 hospital summary from Plateau 
Medical Center which cited a history of back pain, without 
objective clinical findings other than subjective tenderness 
over the lumbar spine, with normal movement of the 
extremities, and a diagnosis of low back strain was offered 
by history, without any association to active service.  
Further, VA outpatient treatment records from the VAMC, 
Beckley, are silent for complaint, treatment, findings or 
diagnosis of back symptoms at any time prior to the 
claimant's October 1992 on-the-job injury, which is the only 
claimed back injury which has any evidentiary support in the 
medical record.  

Based upon the foregoing, the Board finds that a chronic back 
disability was not clinically manifest during active duty, on 
service separation examination, during any applicable 
presumptive period, or at any time prior to an October 1992 
on-the-job injury.  The RO examination conducted in March 
1997, diagnosed traumatic back sprain with radiculopathy, and 
X-ray evidence of early degenerative arthritis, which were 
associated with the October 1992 on-the-job injury.  Such 
findings and diagnoses are not undiagnosed illnesses; and a 
back injury has not been linked or related to active service 
by competent medical evidence or opinion, but has been 
specifically attributed to his October 1992 on-the-job 
injury.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the record does not support a 
finding that any current back disability of the claimant was 
incurred during active service.  Rather, the Board concludes 
that such is the result of an October 1992 on-the-job injury, 
and is unrelated to any incident during active service.  
Accordingly, service connection for a back disability on a 
direct or presumptive basis, or as an undiagnosed illness due 
to Persian Gulf War service, must be denied.


Service Connection for a Chronic Respiratory Condition

The record in this case shows that a chronic respiratory 
condition was not clinically demonstrated or diagnosed during 
active duty, on service separation examination, or during any 
applicable presumptive period.  At the time of service 
separation in April 1974, the claimant himself described his 
symptoms as frequent colds, sinusitis, and hay fever.  The 
claimant's service separation examinations in April 1974 and 
in March 1991 disclosed no abnormalities of the nose, 
sinuses, throat, lungs or chest, and a chest X-ray was 
negative, while the VA respiratory examination in March 1997 
revealed normal chest X-rays and spirometry.  An upper 
respiratory infection, with nasal congestion and draining 
sinuses, shown briefly during active service and 
subsequently, are not undiagnosed illnesses, but appear to be 
residuals of a common cold.  Further, the record in this case 
does not demonstrate continuity of symptomatology with 
respect to the claimant's claimed respiratory disorder.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the record does not support a 
finding that any current respiratory condition of the 
claimant was incurred during active service, or during any 
applicable presumptive period, or that such is an undiagnosed 
illness due to Persian Gulf War service.  Accordingly, 
service connection for a chronic respiratory condition on a 
direct or presumptive basis, or as an undiagnosed illness due 
to Persian Gulf War service, must be denied.


Service Connection for a Chronic Headache Disorder

A chronic headache disorder was not shown during active duty, 
on service separation examination, or during any applicable 
presumptive period, and the available service medical records 
show a single complaint of headache in December 1972.  The 
record shows that recurrent tension headaches and post-
traumatic headaches have been specifically attributed by 
competent medical evidence to his October 1992 on-the-job 
injury and are not undiagnosed illnesses.  The claimant has 
offered sworn testimony that his complaints of headaches 
originated in boot camp.  However, his service separation 
examinations in April 1974 and March 1991 disclosed that his 
head and sinuses were normal, and there were no findings of a 
neurological disorder.  Further, the record in this case does 
not demonstrate continuity of symptomatology with respect to 
the claimant's claimed chronic headache disorder.  The 
contemporaneous documents are more reliable than the 
veteran's recollections of events spanning more than twenty-
five years.  Thus, a clear preponderance of the evidence 
supports findings that the headaches the veteran had in boot 
camp resolved without resulting in a lasting disability, and 
that the current headaches are the result of an injury that 
was unrelated to service.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the record does not support a 
finding that any current headache disorder of the claimant 
was incurred during active service, or during any applicable 
presumptive period, or that such is an undiagnosed illness 
due to Persian Gulf War service.  Accordingly, service 
connection for a chronic headache disorder condition on a 
direct or presumptive basis, or as an undiagnosed illness due 
to Persian Gulf War service, must be denied.


Service Connection for a Scar as Residual to a Right Leg 
Injury

While a right leg injury was not shown during active service, 
the claimant has reported sustaining a right lower leg injury 
on an engineer's stake, and his service separation 
examination in April 1974 showed a scar of the right lower 
leg.  As previously noted, in the absence of a service 
entrance examination, the claimant is entitled to the 
presumption of soundness at entry.  

Based upon the foregoing, and with consideration of the 
clinical findings of a scar of the right lower leg on service 
separation examination, service connection for a scar of the 
right leg as residual to an inservice right lower leg injury 
is granted.  


Service Connection for Residuals of a Fractured Pelvis

The claimant has asserted that he sustained a fractured 
pelvis when a jeep in which he was riding went over a bump.  
However, the record on this case is devoid of any medical 
evidence of such injury, none was shown on service separation 
examination in March 1991, while on VA examination in March 
1997, X-rays were negative for evidence of a pelvic fracture.  
The Board notes that the claimant has asserted that he 
sustained a pelvic fracture in 1983, and that it is neither 
contended nor established that any pelvic disorder had its 
onset during the Persian Gulf War.  

As noted, a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
instant appeal, the medical evidence includes no clinical or 
radiographic findings, or competent medical diagnosis of a 
fractured pelvis in the claimant, and he does not meet the 
minimum requirements for an allowance of service connection 
for such disability on a direct or secondary basis, or as an 
undiagnosed illness due to Persian Gulf War service in the 
absence of such diagnosis.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claim for service connection 
for residuals of a fractured pelvis must be denied.  


Service Connection for a Chronic Skin Condition

The medical evidence of record does no demonstrate a chronic 
skin condition during active duty, on service separation 
examinations, during any applicable presumptive period, or on 
VA examinations in March 1997.  The claimant has testified 
that he has not received any treatment from private 
physicians for his skin condition, and that he is not 
currently under treatment for such.  The Board further notes 
that jock itch (tinea cruris), folliculitis, militaria ribra, 
and pruritis are not undiagnosed illnesses.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the record does not support a 
finding that any current skin condition of the claimant was 
incurred during active service, or during any applicable 
presumptive period, or that such is an undiagnosed illness 
due to Persian Gulf War service.  Accordingly, service 
connection for a chronic skin condition on a direct or 
presumptive basis, or as an undiagnosed illness due to 
Persian Gulf War service, must be denied.




Service Connection for Peptic Ulcer Disease

The record shows that peptic ulcer disease was not clinically 
demonstrated or diagnosed during active duty, on service 
separation examination, during any applicable presumptive 
period, or on VA examination in March 1997.  Gastritis from 
taking Motrin is not an undiagnosed illness.  The record 
shows that the claimant was repeatedly informed of the 
necessity of submitting medical or nonmedical evidence of the 
disabilities claimed, and that he had not submitted any 
medical evidence showing a diagnosis of peptic ulcer disease 
during active duty, on service separation examination, during 
any applicable presumptive period, or on VA examination in 
March 1997.  In addition, evidence showing that the claimant 
currently has peptic ulcer disease would not establish, or 
tend to make more likely, that such was present during active 
service or within any applicable presumptive period.  In the 
absence of clinical evidence of peptic ulcer disease during 
active service or within any applicable presumptive period, a 
medical opinion as to whether any current peptic ulcer 
disease is related to active service would lack any factual 
predicate.  38 U.S.C.A. § 5103A (West 2000).   

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the record does not support a 
finding that the claimant has peptic ulcer disease which was 
incurred during active service, or during any applicable 
presumptive period, or that such is an undiagnosed illness 
due to Persian Gulf War service.  Accordingly, service 
connection for peptic ulcer disease on a direct or 
presumptive basis, or as an undiagnosed illness due to 
Persian Gulf War service, must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a back disability is denied.  

Service connection for a respiratory condition is denied.

Service connection for a headache disorder is denied.

Service connection for a scar of the right lower leg 
condition is granted.

Service connection for residuals of a fractured pelvis is 
denied

Service connection for a skin condition is denied.

Service connection for peptic ulcer disease is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

